1    NEEL CHATTERJEE (SBN 173985)
     nchatterjee@goodwinlaw.com
2    MICHAEL T. JONES (SBN 290660)
     mjones@goodwinlaw.com
3    ELIZABETH J. LOW (SBN 308098)
     elow@goodwinlaw.com
4    GOODWIN PROCTER LLP
     601 Marshall Street
5    Redwood City, California 94063
     Tel.: +1 650 752 3100
6    Fax.: +1 650 853 1038
7    BRENDAN E. RADKE (SBN 275284)
     bradke@goodwinlaw.com
8    GOODWIN PROCTER LLP
     Three Embarcadero Center
9    San Francisco, California 94111
     Tel.: +1 415 733-6000
10   Fax.: +1 415 677-9041
11   Attorneys for Defendant
     Indian Institute of Technology Kharagpur
12
     [ADDITIONAL COUNSEL LISTED
13   ON SIGNATURE PAGE]
14                                UNITED STATES DISTRICT COURT
15                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION
17
     M.A. MOBILE LTD.,
18
                   Plaintiff,
19                                                Civil Action No. 08-cv-02658-WHO
            v.
20                                                STIPULATED REQUEST FOR ORDER
     INDIAN INSTITUTE OF TECHNOLOGY               CHANGING TIME;
21   KHARAGPUR,                                   ORDER

22                 Defendant.
23

24

25

26

27

28

     STIPULATED REQUEST FOR ORDER CHANGING TIME
     CASE NO. 08-CV-02658-WHO
1           Pursuant to Civil Local Rule 6-2, Plaintiff M.A. Mobile Ltd. (“M.A. Mobile”) and Defendant
2    Indian Institute of Technology Kharagpur (“IIT”) hereby stipulate and agree as follows:
3           WHEREAS, on September 19, 2019, IIT filed its Motion for Attorneys’ Fees and Costs (the
4    “Fees Motion”) (Dkt. No. 659);
5           WHEREAS, on September 27, 2019, the Court continued the hearing on the Fees Motion
6    from October 30, 2019 to November 6, 2019 (Dkt. No. 664);
7           WHEREAS, counsel for IIT is unavailable on November 6, 2019;
8           WHEREAS, the parties have met and conferred and agreed to the following briefing and
9    hearing schedule:
10                  1.      M.A. Mobile shall file its opposition no later than October 30, 2019;
11                  2.      IIT shall file its reply no later than November 13, 2019; and
12                  3.      Subject to the Court’s availability, a hearing on the Fees Motion shall take
13                          place on December 4, 2019 at 2:00 p.m.
14          Accordingly, the parties submit that good cause exists for further amendment to the pre-trial
15   schedule and respectfully request that the Court grant this stipulation.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      1
     STIPULATED REQUEST FOR ORDER CHANGING TIME
     CASE NO. 08-CV-02658-WHO
1

2    Dated: September 30, 2019                    Respectfully submitted,
3    M.A. Mobile Ltd.                             Indian Institute of Technology Kharagpur
4
     /s/ Sanjiv N. Singh                           /s/ Neel Chatterjee
5    Sanjiv N. Singh, Esq.                        Neel Chatterjee
     SANJIV N. SINGH, A PROFESSIONAL              nchatterjee@goodwinlaw.com
6      LAW CORPORATION                            Michael T. Jones
     1650 South Amphlett Blvd. Suite 220          mjones@goodwinlaw.com
7    San Mateo, CA 94402                          Elizabeth J. Low
     Phone: (650) 389-2255                        elow@goodwinlaw.com
8    Email: ssingh@sanjivnsingh.com               GOODWIN PROCTER LLP
                                                  601 Marshall Street
9    Micah R. Jacobs, Esq.                        Redwood City, CA 94063
     JACOBS LAW GROUP SF                          Tel.: +1 650 752 3100
10   388 Market Street Suite 1300                 Fax.: +1 650 853 1038
     San Francisco, CA 94111
11   Phone: (415) 445-4696                        BRENDAN E. RADKE (SBN 275284)
     Fax: (415) 445-4697                          bradke@goodwinlaw.com
12   Email: mjacobs@jacobslawgroupsf.com          GOODWIN PROCTER LLP
                                                  Three Embarcadero Center
13                                                San Francisco, California 94111
                                                  Tel.: +1 415 733-6000
14                                                Fax.: +1 415 677-9041
15

16

17

18

19
            PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING, IT IS SO

20
     ORDERED.

21
     DATED this ____
                4th day of _________________,
                            October           2019.

22

23

24                                                HON. WILLIAM H. ORRICK
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                  2
     STIPULATED REQUEST FOR ORDER CHANGING TIME
     CASE NO. 08-CV-02658-WHO
1                                     CIVIL L.R. 5-1 ATTESTATION
2           Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this

3    document has been obtained from each of the other Signatories.

4

5                                                                         /s/ Neel Chatterjee
6
                                                                            Neel Chatterjee

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     STIPULATED REQUEST FOR ORDER CHANGING TIME
     CASE NO. 08-CV-02658-WHO
